Citation Nr: 0945338	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicide, asbestos, or hazardous fumes and agents.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from October 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Portland, Oregon, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for COPD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claim.  38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been treated privately for his respiratory 
disability by Dr. AS, and he supplied a properly executed 
release form to allow VA to obtain those records on his 
behalf.  The RO made appropriate requests of Dr. AS for his 
records in July 2006 and November 2006.  The record reflects 
receipt of treatment records dated from August 2006 to 
October 2006 in response to the RO's second request; these 
were considered in rendering the decision on appeal.  
However, Dr. AS also indicated that he had replied to the 
first request.  "As you can see, [a response to] your 1st 
request was sent....Please look for them."  A note on a copy 
of the July 2006 requests states "8-8-06.  Mailed PFTs & 
chart notes from 3-2-05 thru 7-24-06 to VA."  

These records are not contained in the claims file, and have 
never been considered by VA.  A remand is required to obtain 
the apparently lost private medical records of Dr. AS.  They 
are potentially relevant, as notes of record reflect that he 
has discussed the etiology of the Veteran's respiratory 
problems.

Additionally, remand is required for a VA examination.  The 
Veteran has made clear that he alleges three distinct 
theories of service connected causation for his COPD.  
Doctors have adequately addressed claims related to herbicide 
and asbestos exposure.  No doctor has addressed the role, if 
any, of the Veteran's exposure to "fumes, welded and 
painted...aviation fuel, lead paint, solvents and thinners, 
etc."  He also alleges use of copper beryllium tools.  The 
Veteran served as a pipefitter, and would have worked in 
engine rooms and with machinery which likely would have 
exposed him to many, if not all, of the substances alleged.

In determining whether a VA examination is needed, VA must 
consider whether there is a current disability, whether there 
is evidence of an injury or trauma in service, whether there 
is a possibility of link between the two, and whether the 
evidence already of record is sufficient to support an 
adjudication of the claim.  The threshold for the possibility 
of a nexus is a very low one.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Examination is needed in this case to 
adequately address the remaining allegation of causality 
proffered by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request a 
properly executed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for Dr. AS.  

Upon receipt of that release, the RO must 
take reasonable steps to request complete 
treatment records from Dr. AS, and should 
clearly state that the prior submission of 
August 2006 was lost.

The Veteran should be instructed that in 
the alternative, he may submit copies of 
the complete records to VA himself.

2.  Schedule the Veteran for a VA 
Respiratory (Obstructive, Restrictive, and 
Interstitial) examination.  The claims 
file must be reviewed in conjunction with 
the examination.  The examiner must opine 
as to whether it is at least as likely as 
not that currently diagnosed COPD, or 
other respiratory disease, was caused or 
aggravated by in-service exposure to 
various chemical substances and fumes, to 
include welding and paint fumes, solvents, 
paint thinners, or fuel.  A full and 
complete rationale for all opinions 
expressed is required.

3.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


